AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT.
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                 (For Offenses Committed On or After November 1, 1987)

              SERGIO BARRON-ARREGIN                                    Case Number:         18CRS266-DMS

                                                                    Paul Barr FD
                                                                    Defendant's Attorney
USM Number                       73022298
D -
THE DEFENDANT:
!ZI pleaded guilty to count(s)         1 of the Information

 D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                    Count
Title & Section                       Nature of Offense                                                            Number(s)
8 USC 1324(a)(I)(A)(ii),              TRANSPORTATION OF CERTAIN ALIENS FOR FINANCIAL                                  1
(v)(II), and (A)(I)(B)(i)             GAIN AND AIDING AND ABETTING




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 !ZI Count(s) remaining
                ~~~~~~~~~~~~~~
                                                              are         dismissed on the motion of the United States.

      Assessment: $100.00


 !ZI JVTA Assessment*: $5,000 ordered waived. Defendant found to be indigent.
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZI No fine          D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                    May22 2019
                                                                    Date oflmposition of Sentence



                                                                    HON. D             . abraw
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                SERGIO BARRON-ARREGIN                                                    Judgment - Page 2 of2
CASE NUMBER:              18CR5266-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWELVE ( 12) MONTHS AND ONE (I) DAY.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
        D    at                              A.M.
        D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on


  at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                        18CR5266-DMS
